--------------------------------------------------------------------------------

EXECUTION COPY

MEMORANDUM OF AGREEMENT executed at Montreal, Quebec, this 1st day of March,
2016.

BETWEEN:

INTELGENX CORP., a corporation constituted under the laws of Canada, having its
head office at 6420 Abrams, Ville St.-Laurent, Quebec H4S 1Y2 duly represented
herein by Dr. Horst Zerbe, its CEO and President, duly authorized to do so as he
declares

                                         (hereinafter called the “Corporation”)
   

AND:

DR. DANA MATZEN, domiciled and residing at 4771 Rue Sherbrooke, Ouest,
Westmount, QC H3Z 1G5

                                   (hereinafter called the “Vice President”)

WHEREAS the Corporation has undertaken to retain the Vice President in the
position of Vice President of Business Development beginning March 14, 2016 and
the Vice President agrees to be so retained, the whole “at-will” and under the
terms and conditions set forth in this Memorandum of Agreement (“Agreement);

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

1.

Preamble

   

The preamble of this Agreement and its Schedule(s) shall form an integral part
hereof. Any payments due to the Vice President under the terms of this agreement
shall be in lawful Canadian currency.

    2.

Employment

   

Subject to the terms and conditions hereinafter set forth, the Corporation
hereby agrees to retain the Vice President in the position of Vice President of
Business Development beginning March 14, 2016 (the “Commencement Date”), and the
Vice President hereby agrees to serve in such capacities.

    3.

Term of Employment

   

Subject to the specific provisions hereinafter set forth respecting the
termination of the Vice President’s employment, the employment of the Vice
President shall be for an indeterminate term, commencing upon the Commencement
Date. In this Agreement, each calendar year beginning on January 1, 2016, or
fraction thereof, during the term of this Memorandum of Agreement is referred to
as an “Employment Year”. All rights and obligations hereunder shall be prorated
during any employment period of less than an Employment Year.


--------------------------------------------------------------------------------


4.

Duties and Responsibilities

      4.1

The Vice President will devote substantially all of the Vice President’s
business hours to, and, during such time, will make the best use of the Vice
President’s energy, knowledge and training in advancing the Corporation’s
interests. The Vice President will have such duties, authority and
responsibilities as shall be consistent with her positions diligently and
conscientiously, and perform the duties of Vice President’s management title
within the general guidelines outlined in the Vice President of Business
Development job description, attached here to as Schedule A, as modified from
time to time by the President and Chief Executive Officer during the first
Employment Year.

      4.2

Beginning upon the Commencement Date, the Vice President shall report to the
President and Chief Executive Officer of the Corporation.

      5.

Salary

     

The Vice President shall receive from the Corporation an annual salary of One
Hundred Seventy Five Thousand Dollars ($175,000 CND) (the “Base Salary”),
beginning upon the Commencement Date. Six months after the Commencement Date,
the Base Salary shall be automatically increased to Two Hundred and Ten Thousand
Dollars ($210,000 CAN) Upon commencement of the first full calendar year
following the Vice President’s employment and subject to review by the
Compensation Committee of the Board on a yearly basis thereafter, such Base
Salary, as in effect from time to time, may be increased but not reduced. Salary
shall be paid to the Vice President in 26 equal consecutive bi- weekly
installments or in such other manner as may from time to time be agreed between
the Corporation and the Vice President, less all appropriate withholdings
required by law, and pursuant to the Corporation’s regular payroll practices.

      6.

Automobile

     

The Corporation shall pay to the Vice President a monthly automobile allowance
in the amount of Seven Hundred Fifty Dollars ($750), which shall cover all
related operating expenses, including, without limitation, insurance,
registration, gas, maintenance and repairs.

      7.

Business Expenses

     

The Corporation shall reimburse the Vice President for all reasonable traveling,
entertainment and other business expenses actually and properly incurred by the
Vice President in connection with the performance of her duties hereunder upon
presentation of acceptable documentary evidence that such expenses have been
incurred.

2

--------------------------------------------------------------------------------


8.

Directors’ and Officers’ Liability Insurance

     

The Corporation hereby agrees to indemnify the Vice President in accordance with
the provisions of its by-laws, as such provisions may be expanded from time to
time. The Vice President will be covered by the Corporation’s directors’ and
officers’ liability insurance.

      9.

Benefits

      9.1

Benefit Plans

     

The Vice President shall be entitled to participate in such group life, medical
and disability insurance plans as may be provided by the Corporation for its
senior management from time to time.

      9.2

Communications Equipment

     

The Corporation shall provide the Vice President and pay for a mobile telephone,
laptop computer and other communications equipment that the Vice President may
use in connection with her duties hereunder (e.g. home internet access,
smartphone etc.), and shall pay for the monthly fees and reasonable use of same.
Such devices shall be returned to the Corporation upon termination of the Vice
President’s employment.

      10.

Incentive Plans

      10.1

Short Term Incentive Plan: Bonus

     

The Vice President shall be entitled to receive an annual bonus in respect of
each fiscal year that falls, in whole or in part, during the term of the Vice
President’s employment hereunder, which will be awarded on the basis of
accomplishment of specific objectives in two categories, namely company
performance and personal goals.

     

The Vice President’s target bonus for meeting such performance targets shall be
up to thirty percent (30%) of Base Salary. Assessment of performance level will
be based fifty percent (50%) on defined financial and other criteria for the
Corporation, and fifty percent (50%) on the accomplishment of specified personal
performance goals by the Vice President. With both of these categories, a value
will be placed on each specific element within that category. This approach is
consistent with the current bonus program in place for the senior management
team.

     

The establishment and elaboration of the criteria for both of these performance
categories, prior to the commencement of any year, and the subsequent assessment
of performance results within those categories at year end, shall be done by the
Compensation Committee in its sole discretion, in consultation with the CEO,
Chairman of the Board, and Vice President, so as to reach a conclusion

3

--------------------------------------------------------------------------------


 

on the extent to which the bonus has been earned. Performance targets shall be
established by the Vice President and the Board before or within the first
quarter of each fiscal year.

       

Any bonus payable pursuant to this Section 10.1 shall be payable following the
fiscal year-end and subject to board approval of any bonus payable and of the
audited financial statements or at such other time as may be agreed upon between
the Vice President and the Corporation.

        10.2

Long Term Incentive Plan: Stock Options

       

Pursuant to the terms of a separate stock option agreement to be executed
between the Corporation and the Vice President, the Corporation has agreed to
grant to the Vice President a total of two hundred thousand (200,000) stock
options which shall vest in accordance with the terms of such separate stock
option agreement to be executed between the Corporation and the Vice President.
Any grant of stock options to the Vice President will be subject to such terms
and conditions as are set out in the Corporation’s stock option plan.


11.

Vacation

       

During each twelve (12) month period of her employment, the Vice President shall
be entitled to twenty (20) days paid vacation, to be taken at such time(s)
convenient to the Vice President and the Corporation.

        12.

Termination of Employment

        12.1

For purposes of this Section 12 and of Section 13 of this Agreement, the
following words and expressions shall have the meaning ascribed to them below:

        (a)

“Accruals” means: (i) any accrued but unpaid Base Salary and accrued but unpaid
vacation pay through to the date of termination of employment of the Vice
President; (ii) benefits accrued and earned by the Vice President through to the
date of termination (if any) in accordance with the applicable plans and
programs of the Corporation; and (iii) any business expenses incurred by the
Vice President in accordance with the provisions hereof, but not yet paid as of
the date of termination, less all appropriate withholdings required by law; and

        (b)

“Cause” shall mean “serious reason”, as contemplated by Article 2094 of the
Civil Code of Quebec.

        12.2

If the Vice President shall die, this Agreement shall terminate and the
Corporation shall have no further obligations hereunder except to pay to the
Vice President (or her estate, as the case may be) any Accruals. If the Vice
President shall voluntarily resign from her employment with the Corporation at
any time other than as described in section 13 of this Agreement, she shall be
required to give 15 business days written notice to the Corporation.

4

--------------------------------------------------------------------------------


  12.3

Notwithstanding anything contained herein, the Corporation may terminate the
employment of the Vice President under this Agreement by notice in writing to
the Vice President, given at any time, in any of the following events:

            (a)

for Cause, in which case the Vice President shall not be entitled to a notice
period or to any compensation, damages or payment of any nature whatsoever, save
for any Accruals; or

            (b)

for any reason whatsoever (other than the reasons set out in sub- paragraph a)
of this Section 12.3 above, the consequences of which are set forth therein) in
which case, in addition to the payment of any Accruals, the Vice President shall
be entitled to the following payments and benefits in respect of a 12 (twelve)
month period (the “Severance Period”), less all appropriate withholdings
required by law, such payments and benefits being hereinafter referred to as the
“Termination Benefits”:

            (i)

payment of a lump-sum indemnity equivalent to the aggregate amount of Base
Salary plus the average of the three (3) last years’ bonuses that would have
been payable during the Severance Period. Payment of this amount may instead be
made by way of salary continuance, if so elected by the Vice President;

            (ii)

continued participation in all employee benefits plans and programs in which the
Vice President was participating on the date of termination of employment, if
and as permitted thereunder, until the earlier of: (i) the expiration of the
Severance Period; and (ii) the date on which the Vice President receives
equivalent coverage and benefits under other plans and programs of a subsequent
employer;

            (iii)

payment of a bonus covering the period from the beginning of the then current
fiscal year through to the date of termination of employment.

            (iv)

any stock options that are unvested at the date of termination of employment
shall immediately vest and expire six months after the date of termination of
employment

Except for any payments due to the Vice President under 12.3 (b)(iii), all
payments to the Vice President contemplated by the Termination Benefits shall be
made by the Corporation within ten (10) days of the date of termination of the
Vice President’s employment. Any bonus payment due to the Vice President
pursuant to 12.3 (b)(iii) shall be payable following the fiscal year-end in
accordance with the provisions of section 10.1. Furthermore, it is specifically
understood and agreed that the Vice President shall have no obligation to
mitigate damages or seek other employment or compensation in the event she is
entitled to receive Termination Benefits under any provision of this Agreement,
and except

5

--------------------------------------------------------------------------------

as otherwise expressly provided, payments made as part of such Termination
Benefits shall not be offset by compensation or remuneration received from other
sources.

13.

Termination by the Vice President following a Change in Control

        13.1

For purposes of this Section 13 and only for such purposes, Change in Control”
shall mean:

       

any change of control, in fact or in law, including any sale, transfer or any
other disposition or transaction or series thereof, directly or indirectly,
pursuant to or as a result of which any person or group of persons acting
together or in concert shall acquire, hold or exercise, whether directly or
indirectly, rights over securities to which are attached more than fifty percent
(50%) of the votes that may be cast to elect directors of the Corporation, or
which entitle the holder(s) thereof to more than fifty percent (50%) of the
economic value of the Corporation but shall not include a change of control
resulting from the issuance by the Corporation of securities from treasury
pursuant to a financing.

       

The Vice President may terminate her employment hereunder at any time within a
period of six (6) months following a Change in Control, subject to a requirement
to give 15 business days written notice to the Corporation; in such event, the
Corporation shall be required to pay the Vice President any Accruals, and
provide her with the Termination Benefits.

        14.

Sufficiency of Payment

       

The Vice President acknowledges that the amounts and benefits contemplated in
Section 12 hereof are fair and reasonable and that such amounts cover any and
all amounts which may be owing or payable by the Corporation in respect of her
employment and the termination thereof, whether as prior notice, compensatory
payment in lieu of prior notice, indemnity in lieu of notice of termination,
severance pay, vacation, bonus, incentive, allowance, expenses, benefits or
contractual or extra-contractual damages pursuant to any provision of law,
contract, policy, plan, regulation, decree or practice whatsoever. Except as
expressly contemplated in Section 12 and except for any rights which she may
have with respect to the indemnification to be provided by the Corporation
pursuant to Section 8, whether under its by-laws or otherwise, the Vice
President specifically acknowledges and agrees that neither she nor her estate
shall be entitled to receive any other or additional amounts from the
Corporation upon ceasing to be an employee.

        15.

Confidentiality

        15.1

The Vice President acknowledges that, in the course of her employment with the
Corporation, she will have access to and be entrusted with confidential and
proprietary information and trade secrets of or relating to the Corporation,
which information is not part of the public domain, and which the Corporation
has a

6

--------------------------------------------------------------------------------

legitimate interest in protecting. Such information and trade secrets include,
but are not be limited to the following:

  (a)

The identity of the Corporation’s clients; the Corporation’s client lists; the
products and/or services offered or provided to the Corporation’s clients, the
prices charged for such products or services; the volume of sales made to such
clients, the particular needs of such clients; and the methods or arrangements
implemented by the Corporation or any Member thereof to service or do business
with such clients;

        (b)

The identity of the Corporation’s suppliers; lists of suppliers; the products
and/or services purchased from such suppliers, the prices paid to such
suppliers, and the financial or other particular arrangements made between such
suppliers and the Corporation or any Member thereof,

        (c)

The identity of the Corporation’s employees, the list(s) of employees of any
Member of the Corporation, the salary, remuneration, other employment benefits
and/or training provided to such employees;

        (d)

Any information concerning the actual or planned creation, production,
development, marketing, sale, distribution and/or licensing of any products or
services by the Corporation or any Member thereof;

        (e)

Any technique, process, method of doing business, or sales, marketing, product
development or business plans or strategies, surveys, designs, inventions or
other intellectual property of the Corporation or any Member thereof, including
all antecedent derivative works; and

        (f)

Any information concerning the financial affairs of the Corporation or any
Member thereof and any negotiations, licensing or other business agreements
between any Member of the Corporation and third parties.


 

Sections 15.1(a) – (f) are referred to collectively as “Confidential
Information.” The Vice President acknowledges and agrees that the foregoing are
only examples of the types of trade secrets, confidential and proprietary
information that will be made known to her by reason of her employment with the
Corporation, and are not to be construed as an exhaustive list of such
information. It is also understood that the term “Confidential Information” does
not include information which is or becomes generally known to the public
without any breach by the Vice President of her obligations hereunder or any
fault on the part of the Vice President.

        15.2

The Vice President covenants and agrees that, during her employment with the
Corporation, and at all times subsequent to the termination of her said
employment, for whatever reason, whether voluntary or involuntary, she shall
not, directly or indirectly, in any manner or for any purpose whatsoever, except
for the business purposes of the Corporation and as may be reasonably required
in the normal and loyal performance of her employment duties hereunder or unless
and to the extent she is specifically required to do so by Court order, use,
copy or

7

--------------------------------------------------------------------------------


 

reproduce or allow to be used, copied or reproduced any Confidential Information
or disclose, transmit, transfer or communicate or allow to be disclosed,
transmitted, transferred or communicated any Confidential Information to any
person, firm, business, corporation, partnership, joint venture, syndicate,
association, governmental organization or authority, or any other type of entity
or group, endowed or not with juridical personality.

        15.3

The Vice President acknowledges and agrees that the Confidential Information,
and all materials, documents, files and records relating thereto, are and shall
remain the exclusive property of the Corporation.

        15.4

The Vice President covenants and agrees that, upon the request of the
Corporation and, in any event, upon the termination of her employment with the
Corporation, for whatever reason, whether voluntary or involuntary, she will
return to the Corporation immediately, without making or keeping any copies or
reproductions thereof, in whatever form, all Confidential Information, however
captured, stored or recorded, as well as all materials, documents, files,
records, diskettes, notebooks, and other property of the Corporation which are
in her possession, or under her custody or control.


16.

Intellectual Property

      16.1

Any and all inventions and improvements thereon, processes, information and/or
data which the Vice President may make, conceive and/or compile during her
employment, whether alone or in concert with others, relating or in any way
pertaining to, or connected with any of the matters which have been, are or may
become, during her employment, the subject of the business, investigations
and/or research and development program of the Corporation or in which the
Corporation has been, is or may become interested during her employment
(collectively, the “Inventions”), shall be the sole and exclusive property of
the Corporation. The Vice President hereby assigns to the Corporation, without
any limitation whatsoever, any and all right, title and interest in and to the
Inventions.

     

Further, the Vice President hereby waives, without any limitation whatsoever, to
the benefit of the Corporation, its successors, assigns and licensees any moral
rights which she may have with respect to the Inventions for the term of such
right.

      16.2

The Vice President will, whenever requested to do so by the Corporation, either
during or after the termination of her employment, for any reason whatsoever,
execute any and all applications, assignments and other instruments which the
Corporation shall deem necessary in order to apply for and obtain letters patent
of Canada and/or foreign countries for such Inventions and in order to assign
and convey to the Corporation the sole and exclusive right, title and interest
in and to such Inventions, applications and patents.

8

--------------------------------------------------------------------------------


16.3

To the end that Sections 16.1 and 16.2 hereof may be effectively carried out,
the Vice President shall promptly inform and disclose to the Corporation all
inventions, improvements, processes, applications, data and/or other information
made, conceived and/or compiled by her during the Term.

        16.4

The requirements of this Section 16 do not apply to any intellectual property
which covers those inventions for which no equipment, supplies, facility or
trade secret information of the Corporation was used and which was developed
entirely on the Vice President’s own time, and:

        (a)

which does not relate directly to the Corporation’s business or to the
Corporation’s actual or demonstrably anticipated research or development, or

        (b)

which does not result from any work the Vice President performed for the
Corporation. Except as previously disclosed to the Corporation in writing, the
Vice President does not have, and will not assert, any claims to or rights under
any intellectual property as having been made, conceived, authored or acquired
by the Vice President prior to her employment by the Corporation.

        17.

Non-Competition and Non-Solicitation Covenants

        17.1

The Vice President expressly covenants and agrees that, during her employment
and for a period of twelve (12) months from the date on which her employment by
the Corporation terminates, for whatever reason, whether voluntary or
involuntary, she will not, directly or indirectly:

        (a)

anywhere in North America, engage in, whether as a sole proprietor, partner,
shareholder or in any other proprietary capacity whatsoever, or provide support
and/or assistance in any other form whatsoever, to any person, firm or
corporation engaged in developing, manufacturing, licensing, marketing or
distributing any product that competes with a product developed, manufactured,
licensed, marketed or distributed by the Corporation during the Term or at the
date of such termination of employment, as the case may be; provided that
investments in securities representing less than 10% of the voting securities of
any entity the shares of which are publicly traded shall not be deemed a
violation of this subparagraph a);

        (b)

anywhere in North America, be employed by, act as an employee or adviser to, or
be the agent or representative of any person, firm or corporation engaged in
developing, manufacturing, licensing, marketing or distributing any product that
competes with a product developed, manufactured, licensed, marketed or
distributed by the Corporation during the Term or at the date of such
termination of employment, as the case may be;

9

--------------------------------------------------------------------------------


  (c)

solicit or attempt to solicit any customer or entice any such customer of the
Corporation to cease dealing with the Corporation, in all such cases with a view
to giving, selling or providing to such customer any products or services
similar to the products or services sold or provided by the Corporation at the
time of the cessation of her employment;

        (d)

solicit, induce, or otherwise persuade any employee of the Corporation to
terminate her employment or to cease providing services to the Corporation.


 

In the event that in any legal proceedings before a competent tribunal in any
jurisdiction, it is determined that either of Sub-sections a), b), c) or d) of
Section 17 above, or any part of the said Sub-sections, is invalid with respect
to any particular transaction, that Sub-section or part thereof shall be deemed
to be severed from this Agreement for the purposes only of the particular legal
proceedings in question, and the said Sub-section shall, in every other respect,
continue in full force and effect.

        17.2

The restrictions contained in Section 17.1 will not prevent the Vice President
from accepting employment with any larger pharmaceutical or medical products
organization with separate and distinct divisions that do not compete, directly
or indirectly, with the Corporation, as long as prior to accepting such
employment the Corporation receives separate written assurances from the
prospective employer and from the Vice President, satisfactory to the
Corporation, to the effect that the Vice President will not render any services,
directly or indirectly, to any division or business unit that competes, directly
or indirectly, with the Corporation. During the restrictive period set forth in
Section 17.1, the Vice President will inform any new employer, prior to
accepting employment, of the existence of this Agreement and provide such
employer with a copy of this Agreement. Further, the restrictions in Section
17.1 will not prohibit the Vice President from owning up to 5% of the capital
stock of a publicly traded pharmaceutical or medical device company even if such
public company has a product line which may compete with a Corporation Product.
It is understood that this section will only apply if the restrictions contained
in Section 17.1 are valid and enforceable against the Vice President.


18.

Violation

      18.1

The Vice President hereby agrees that the restrictions in the foregoing sections
and paragraphs are reasonable and necessary in order to permit the Corporation
to adequately protect its legitimate interests and competitive position in the
marketplace.

      18.2

The Vice President acknowledges that, in the event of any breach by him of any
of her obligations under sections 15, 16, 17 and 18, such breach shall cause the
Corporation serious and irreparable harm and that injunctive relief will be

10

--------------------------------------------------------------------------------

necessary in such event, without prejudice to any other recourses or remedies
available to the Corporation.

19.

General

      19.1

The Vice President acknowledges that this Agreement is a contract by mutual
agreement for at-will employment which has been negotiated and discussed between
the parties and entered into as a result thereof.

      19.2

The terms of this Agreement have been reviewed, voted on, and unanimously
approved by the Corporation’s Board of Directors.

      19.3

Except for the 2006 Stock Incentive Plan, this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
contains all of the agreements between the parties hereto and supersedes all
prior written or oral agreements hereto with respect to the subject hereof and
any and all such prior written or oral agreements are hereby terminated.

      19.4

No amendment to this Agreement shall be valid or binding unless set forth in
writing and duly executed by both of the parties hereto. No waiver of any breach
of any provision of this Agreement shall be effective or binding unless made in
writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.

      19.5

Each and every term, condition and provision of this Agreement is and shall be
severable one from the other, and in the event that any term, condition or
provision hereof is at any time declared by a court of competent jurisdiction to
be void, invalid or unenforceable, same shall not extend to invalidate, make
void or make unenforceable any condition or provision of this Agreement, and
such term, condition or provision so declared to be void, invalid or
unenforceable shall be severed from the rest of this Agreement.

      19.6

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto, their respective successors, legal representatives and permitted
assigns.

      19.7

The provisions of Sections 15, 16, 17, and 18 shall survive the termination of
this Agreement.

      19.8

The paragraph and section headings herein are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.

      19.9

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Quebec. The courts of the Province of Quebec shall have
exclusive jurisdiction with respect to any disagreement or dispute between the
parties regarding this Agreement.

      19.10

Time is of the essence of this Agreement.

11

--------------------------------------------------------------------------------


  19.11

The parties acknowledge that they have required that the present Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant or relating directly or indirectly hereto be drawn up in
English. Les parties reconnaissent avoir exigé la rédaction en anglais de la
présente convention ainsi que de tous documents exécutés, avis donnés et toutes
poursuites judiciaires intentées, directement ou indirectement, relativement ou
à la suite de la présente convention.

AND THE PARTIES HAVE SIGNED:

  INTELGENX CORP.         Per:               Dana Matzen

12

--------------------------------------------------------------------------------